The Attorney             General         of Texas
JIM MATTOX
                                                    December 28.    1984
Attorney General


Supreme
      CourtBuilding              Aonorable U. A. Ewert. Jr.                       @iniOn    No. J&279
P. 0. BOX 12S46                  Kleberg County Attorney
Auslin.TX.  7671% 2546           P. 0. Box 1411                                   Re: Whether the city of Kings-
51214752591                      Klngsville, Texas    78363                       ville   may designate tvo indi-
Telex 9101674.1367
                                                                                  viduals   to perform the duties
Telecopier  51214750266
                                                                                  of city secretary

714 .h~k*on.  Suite 700          Dear l4r. Evert:
Dallas. TX. 75202-4506
214/742.6944
                                        Article    1000. V.T.C.S.,      imposes certain     speciffed    duties on the
                                 city secretary       of tL general law city.      You inform us that Kingsville,
4624   AIberiaAre..SuiM180       a home-rule city.        has. conferred    by ordinance adopted pursuant to its
El Paso. TX. 7-2793              city    charter     many of the duties         set forth     in article     1000 on a
QlY6333464                       position     entitled    Assistant    City Manager for Management Services         and
                                 conferred     other splrcified     duties,   in addition    to the remaining duties
 Jl Terns,Suite700               set forth in the statute,          on a position    entitled    City Secretary.    You
HousIon.
       TX. 77002.3111            ask vhether Kingsvj.llc       may so designate     two employees to perform those
7131223B66                       tasks vhich article         1000 imposes on -one-&y         secretary.    We conclude
                                 that it can.
806Broadway.
          Suite312                        In Texas, provision       is made for the governance of tvo types of
 Lubbock.    TX. 79401.3479
60817476236                      municipalities,        g’zneral     law cities       and home rule       cities.    See
                                 generally.       Commentary on the History,        Status and Function of Title 28.
                                 Cities,       Towns and Villages,         pages XIII to XXXVIII of Volume 2A.
 4309 N. Tenth. Suilo B
                                 V.T.C.S.       General ‘Law cities      are governed by articles      961 et seq.   See
 McAllm.   TX. 76601.1665
 51216&2.4647
                                 Woolridge v. Folsom, 564 S.W.2d 471 (TM. Civ. App. - Dallas 197S.y
                                 wit).        They are creatures       of statute    and have no powers except those
                                 expressly       or implisdly    granted by the statute creating them. city of
 200kin      Plaza.Suite400      Uvalde v. Uvalde Electric           6 Ice Co., 250 S.W. 140 (Tex. 1923); Dibrell
 San Antonio.    TX. 762052797
                                 v. City of Colemar!, 172 S.W. 550 (‘Iex.              Civ. App. - Austin 1915. writ
 51212254191
                                  ref’d).       Article  !li7. V.T.C.S        creates    the offices   for general law
                                  cities     and includc:s. that of c;;y        secretary.     Article  1000, V.T.C.S..
 An Equal Opponunityl             sets forth the duti,es of the city secretary              of a general law city.
 Allirmalive Action Employer
                                        Home rule cities     are governed by articles    1175 et seq. and have
                                  the full    power of self-government.       In other words, they have full
                                  authority    to do anything       the legislature   could theretofore    have
                                  authorized   them to do; accordingly,     home rule cities  look to the acts
                                  of the legislature     not for grants of power to such cities    but only for
                                  limitations    on thl!:;r powers.    City of Corpus Christi   v. Continental
Honorable   U. A. Evert,    Jr.    - Pager 2     (311-279)




Bus Systems, Inc., 445 S.W.2tl 12 (Tex. Civ.                 App. - Austin   1969).   writ
ref’d n.r.e. 453 S.W.Zd 470 (Ter. 1970).

     Article     1175, V.T.C.S.,     provides     in pertinent     part:

            Cities adopting the charter or amendment hereunder
            shall have full   power of local     self-government,
            and among the otht,r povers that may be exercised
            by any such cit,y      the   following     are   hereby
            enumerated for Rreater certainty:

                1. The creation   of a commission, aldermanic or
            other form of gove’mment;    the creation   of offices,
            the manner and made of selecting          officers     and
            prescribing      the rr   qualifications,         duties,,
            compensation and t$re     of office.

No home rule charter or ordinance passed under the home rule statutes
may contain any provision         inconsistent   with the general lavs of the
state.    City of Corpus Chrir.



    Honorable W. A. gvert.   Jr.   - page 3   (J&279)




    RICK GILPIN
    Chairman, Opinion Comittee

    Prepared by Jim Noellinger
    Assistant Attorney~General

    APPROVED:
    OPINION COMMITTEE

    Rick Gilpin. Chairmsa
    Colin Carl
    Susan Garrison
    Tony Guillory
    Jim Moellinger
    Jennifer Riggs